DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9-15, 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzau et al, US Patent 20100284617 A1, in view of Lin, US Patent 10045086 B1, in view of In et al, US Patent Pub. 20130044921 A1, and further in view of Yoda, US Patent Pub. 20020035475 A1.
Re Claim 1, Ritzau et al discloses an electronic device comprising: a display (abstract: display); a transceiver (para 0051: transceiver); at least one processor (paras 0026, 0049: processor); and a memory for storing commands executable by the at least one processor (para 0026: memory on the processor to store instructions), wherein upon the execution of the stored commands the at least one processor is configured to: based on a user command to request acquisition of a voice data feature of a person included in a media content displayed on the display being received, control the display to display information of the person (fig. 5a; paras 0065-0066, 0069: voice features are extracted to perform voice recognition of person in a display, wherein after voice recognition, a plurality similar people are provided that have close matches to the selected voice of the displayed person), based on a user input to select the information of the person being received, acquire voice data corresponding to an utterance of the person related to the selected information of a person, acquire the voice data feature from the acquired voice data (fig. 5a; paras 0065-0066, 0069: voice features are extracted to perform voice recognition of person in a display, wherein after voice recognition, a plurality similar people are provided that have close matches to the selected voice of the displayed person); but fails to disclose control the transceiver to transmit the acquired voice data feature to a server. 
The Ritzau et al reference fails to disclose control the transceiver to transmit the acquired voice data feature to a server. However, Lin teaches the concept of capturing a person’s voice and transmitting said captured voice to a server (Lin, claims 7 & 11). It would have been obvious to modify the Ritzau et al reference such that the captured voice, along with its incorporated voice features are transmitted to a server as taught in Lin for the purpose of transmitting the voice to a location for storage and later retrieval.
	The combined teachings of Ritzau et al and Lin fail to disclose acquiring information of a plurality of people included in a media content displayed on the display and displaying said information on the display. However, In et al discloses a system that includes a display where the display could include a plurality of objects (plurality of people), whereby a user could select one of the many objects within the display to obtain information about said selected object (In et al, fig.3, abstract, para 0129). It would have been obvious to modify the Ritzau et al reference such that it has the ability to obtain information, including voice features, about a plurality of people on a display as taught in In et al such that when a user selects a person from the plurality of people in a display, voice information along with other information is obtained and output for the purpose of being able to utilize the system of Ritzau et al to select from a plurality of people in a display thus making the Ritzau et al system more robust.
The combined teachings of Ritzau et al, Lin and In et al fail to disclose identifying an utterance period of the person using a change of mouth shape of the person in the media content and acquiring the voice data corresponding to an utterance of the person related to the selected information of the person by acquiring voice data outputted by the media content during the utterance period. However, Yoda discloses a system that teaches the concept of a system where voice of a person is recognized by determining the number of mouth changes within an image of said person during a period of time of the person uttering (Yoda, para 0010). It would have been obvious however to modify the Ritzau et al, Lin and In et al device such that when a person is selected from the plurality of people of In et al, the voice uttered by said person is recognized by performing an image analysis of the changes of the persons mouth during the utterance period as taught in Yoda for the purpose of optimizing and accurately recognizing the voice of the selected person.
Re Claim 2, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 1, wherein upon execution of the stored commands the at least one processor is further configured to: acquire sound data which is different from the voice data, in response to a point of time when the person gives an utterance (Ritzau et al, paras 0065-0066: the voice and the background noise are picked up within the audio file), and control the transceiver to transmit the voice data and the sound data to the server (Lin, claims 7 & 11: signals sent to server).
Re Claim 3, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 1, wherein, upon execution of the stored commands, based on receiving the user input to select the information of the person, the at least one processor is further configured to detect a person who is substantially identical with the person from the media content using a feature of a face of the person related to the selected information of the person and extract voice data to correspond to an utterance of the detected person (Ritzau et al, para 0056: face recognition capabilities).
Re Claim 7, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 2, wherein the electronic device further comprises: a microphone (Ritzau et al, para 0050: microphone), and a speaker (Ritzau et al, para 0079: speaker), and wherein, upon execution of the stored commands, based on receiving a user utterance through the microphone (Ritzau et al, para 0050: microphone), the at least one processor is further configured to: control the transceiver to transmit the user utterance to the server, receive output voice data which is generated using the voice data feature by the server to correspond to the user utterance, and control the speaker to output the received output voice data (Ritzau et al, fig. 5a; paras 0065-0066, 0069: voice features are extracted to perform voice recognition of person in a display, wherein after voice recognition, a plurality similar people are provided that have close matches to the selected voice of the displayed person; Lee et al, fig. 4: two-way communication with server).
Re Claim 9, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 7, wherein upon execution of the stored commands, based on receiving voice data selected by the server in response to the utterance by controlling the transceiver, the at least one processor is further configured to control the speaker to output the received voice data (Ritzau et al, para 0079: speaker).
Re Claim 10, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 7, wherein upon execution of the stored commands, based on receiving sound data selected by the server in response to the utterance by controlling the transceiver, the at least one processor is further configured to control the speaker to output the received sound data (Ritzau et al, para 0079: speaker).
Claims 11-12 have been analyzed and rejected according to claim 1.
Claim 13 has been analyzed and rejected according to claim 2.
Claim 14 has been analyzed and rejected according to claim 3.
Claim 18 has been analyzed and rejected according to claim 7.

Claims 4, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzau et al, US Patent 20100284617 A1, Lin, US Patent 10045086 B1, In et al, US Patent Pub. 20130044921 A1 and Yoda, US Patent Pub. 20020035475 A1, as applied to claim 1 above, and further in view of Abe, US Patent Pub. 20090052713 A1.
Re Claim 4, the combined teachings of Ritzau et al, Lin, In et al and Yoda disclose the electronic device of claim 1, wherein, upon execution of the stored commands, based on receiving a voice data feature collection level including information on whether the voice data feature is acquired in a level capable of generating output voice data using the voice data feature from the server through the transceiver (Ritzau et al, fig. 5a; paras 0065-0066, 0069: voice audio level is audible; Lin, claims 7 & 11: signals sent to server), but fail to explicitly disclose the processor is further configured to control the display to display the voice data feature collection level. However, Abe discloses a system that teaches the concept of a transmission/receiving level meter that illustrates/displays how much audio signal is transmitted/received (Abe, fig. 2: displays 8, 11; para 0007: audio signals include voice signals along with voice features). However, it would have been obvious to modify the Ritzau et al reference such that the transmission/reception level is also illustrated on the display screen as taught in Abe for the purpose of illustrating to the user the level of transmission/reception signals.
Claim 15 has been analyzed and rejected according to claim 4.
Claim 20 has been analyzed and rejected according to claim 4.

Allowable Subject Matter
Claims 5-6, 8, 16-17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:
Wherein, upon execution of the stored commands, based on identifying that the received voice feature collection level not reaching a preset level, the at least one processor is further configured to: control the transceiver to receive information on another media content acquired by the server in response to a command to request acquiring another media content capable of acquiring the voice data feature, and control the display to display received information on the other media content.
Limitations such as these may be useful in combination with other limitations of claim 4 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 6: The prior art does not teach or moderately suggest the following limitations:
Wherein, upon execution of the stored commands, based on identifying that the received voice feature collection level not reaching a preset level, the at least one processor is further configured to control the transceiver to transmit, to another electronic device, a command to request acquiring the selected information of the person and the voice data feature of the person.
Limitations such as these may be useful in combination with other limitations of claim 4 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 8: The prior art does not teach or moderately suggest the following limitations:
Wherein the user includes a first user and a second user, wherein, upon execution of the stored commands, based on receiving an utterance of the first user through the microphone, the at least one processor is further configured to control the transceiver to: transmit utterance of the first user to the server, and receive first output voice data which is generated by the server using voice data feature stored to correspond to the first user in response to the utterance of the first user, and wherein upon execution of the stored commands, based on the utterance of the second user being received through the microphone, the at least one processor is further configured to control the transceiver to: transmit the utterance of the second user to the server, and receive a second output voice data which is generated by the server using a voice data feature stored to correspond to the second user in response to the utterance of the second user.
Limitations such as these may be useful in combination with other limitations of claim 2 and ultimately claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claims 16-17: The prior art does not teach or moderately suggest the following limitations:
Further comprising: based on identifying that the received voice feature collection level not reaching a preset level, receiving information on another media content acquired by the server in response to a command to request acquiring another media content capable of acquiring the voice data feature by controlling a transceiver; and displaying received information on the other media content on the display.
Limitations such as these may be useful in combination with other limitations of claim 15 and ultimately claim 12.

The following is a statement of reasons for the indication of allowable subject matter for claim 19: The prior art does not teach or moderately suggest the following limitations:
Wherein the user includes a first user and a second user, and wherein the method further comprises: based on receiving an utterance of the first user, transmitting utterance of the first user to the server, and in response to utterance of the first user, receiving first output voice data which is generated by the server using a voice data feature stored to correspond to the first user in response to the utterance of the first user; and based on the utterance of the second user being received, transmitting the utterance of the second user to the server, and in response to utterance of the second user, receiving a second output voice data which is generated by the server using a voice data feature stored to correspond to the second user.
Limitations such as these may be useful in combination with other limitations of claims 18, 13 and ultimately claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				6/22/2022